DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL#2- Ecocrib.
Regarding claim 1, Ecocrib discloses a cribbing block system for supporting an outrigger, the system comprising: a block; the block having a top surface; the block having a bottom surface; the block having a front side; the block having a back side; the block having a first end; the block having a second end; the block having an upward extending lip positioned in the first end; the block having an upward extending lip positioned in the second end; the block having a downward extending lip positioned in the first end; the block having a downward extending lip positioned in the second end; the block having a handle positioned in the first end; the block having a handle positioned in the second end; wherein the top surface and bottom surface extend parallel to one another and perpendicular to the front side and back side; wherein the front side and back side extend parallel to one another and perpendicular to the top surface and bottom surface; wherein the upward extending lip in the first end and the upward extending lip in the second end extend above the top surface of the block; wherein the downward extending lip in the first end and the downward extending lip in the second end extend below the bottom surface of the block; 24wherein the handle in the first end is located between the upward extending lip in the first end and downward extending lip in the first end; wherein the handle in the second end is located between the upward extending lip in the second end and downward extending lip in the second end.  

    PNG
    media_image1.png
    194
    262
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    346
    448
    media_image2.png
    Greyscale


Regarding claim 2, Ecocrib discloses wherein the block is generally square or rectangular in shape.  
Regarding claim 3, Ecocrib discloses wherein the top surface, bottom surface, front side, back side, first end, and second end form a generally square or rectangular shape.  
Regarding claim 4, Ecocrib discloses wherein the first end is a left end or a right end.  

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 11,015,316 to Norton.
Regarding claim 5, Norton ‘316 discloses slot lock cribbing block system for supporting an outrigger, comprising: a plurality of blocks 12; a top locking plate 30; and a bottom locking plate 30’; wherein the plurality of blocks 12 are stacked in pairs on top of the bottom locking plate; wherein the top locking plate is placed on top of the plurality of blocks that are stacked in pairs; wherein each pair of blocks is rotated 90 degrees around a z-axis relative to an immediately above or below pair of blocks (Fig. 6 and 10b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 11,015,316 to Norton in view of NPL#2- Ecocrib.
Regarding claim 6, Norton ‘316 discloses a cribbing block system wherein each block of the plurality of blocks includes: a top surface; a bottom surface; a front side; a back side; a first end; 25a second end; an upward extending lip positioned in the first end; an upward extending lip positioned in the second end; a downward extending lip positioned in the first end; a downward extending lip positioned in the second end; wherein the front side and back side extend parallel to one another and perpendicular to the top surface and bottom surface; wherein the upward extending lip in the first end and the upward extending lip in the second end extend above the top surface; wherein the downward extending lip in the first end and the downward extending lip in the second end extend below the bottom surface (Fig. 6).
Ecocrib also discloses a cribbing block system wherein each block of the plurality of blocks includes: a top surface; a bottom surface; a front side; a back side; a first end; 25a second end; an upward extending lip positioned in the first end; an upward extending lip positioned in the second end; a downward extending lip positioned in the first end; a downward extending lip positioned in the second end.  However, Ecocrib further includes a handle positioned in the first end; a handle positioned in the second end; wherein the top surface and bottom surface extend parallel to one another and perpendicular to the front side and back side; (see annotated figures above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the block of Norton ‘316 with a handle as taught in Ecocrib in order to allow for easier handling of the block.
Therefore, Norton as modified by Ecocrib would then teach wherein the handle in the first end is located between the upward extending lip in the first end and downward extending lip in the first end; wherein the handle in the second end is located between the upward extending lip in the second end and downward extending lip in the second end.
Regarding claim 7, Norton ‘316, as modified, discloses wherein each block of the plurality of blocks is generally square or rectangular in shape.  
Regarding claim 8, Norton ‘316, as modified, discloses wherein each block of the plurality of blocks has a top surface, a bottom surface, a front side, a back side, a first end, and a second end 26of each block of the plurality of blocks that form a generally square or rectangular shape.  
Regarding claim 10, Norton ‘316, as modified, discloses wherein the top locking plate 30 comprises a top, bottom, front, back, first side, and second side surfaces.  
Regarding claim 11, Norton ‘316, as modified, discloses wherein the bottom locking plate 30’ comprises a top, bottom, front, back, first side and second side surfaces.  
Regarding claim 12, Norton ‘316, as modified, discloses wherein the bottom locking plate 30’ further comprises a handle 46.  
Regarding claim 13, Norton ‘316, as modified, discloses further comprising: a recess 40 positioned within a top surface of the bottom locking plate 30’.  

Allowable Subject Matter
Claims 9, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  note the configuration of the recess in the locking plate structure and the structure of the block(s) and how the locking plate, recess and block(s) functionally cooperate during stacking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office action rejections.  The list of prior art supports is as follows: 20060002770-A1 OR US-20030068204-A1 OR GB-2306527-A OR GB-2306527- OR US-7841805-B2 OR US-6079910-A OR US-4068482-A OR US-4997315-A OR US-4840003-A OR US-6354569-B1 OR US-3631682-A OR GB-2335678-A OR GB-2353052-A OR US-20090026427-A1 OR US-2315441-A OR US-3464211-A OR US-2197960-A OR US-2123016-A OR US-1787199-A OR US-1773579-A OR US-1703303-A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632